DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowatt (EP 1,811,534) in view of Hanson (US 2007/0221010).
Re 1, Mowatt discloses: a control lever device (figs 1 and 3) of an industrial vehicle comprising: a control lever comprising: a first portion (shown below as 1P); a second portion (shown below as 2P) that is continuous with the first portion; and a control knob (12) that is coupled to the second portion and has a switch button (shown 

    PNG
    media_image1.png
    513
    665
    media_image1.png
    Greyscale

Mowatt is silent on specifically how the control lever is mounted within the device and thus does not disclose: the first portion extends obliquely rearward; the second portion extends rearward; the end face portion faces obliquely forward and upward; 
Hanson teaches: the first portion (63A/63B/63C) extends obliquely rearward; the second portion (63D) extends rearward (fig 1 illustrates 60D being horizontal), for the purpose of maximizing the view zone of an operator (paragraph [0005]).
One of ordinary skill in the art recognizes that providing Mowatt with the control lever mounted in the manner taught by Hanson results in the limitation(s) (as shown below): the end face portion facing obliquely forward and upward; wherein the movement axis is inclined forward relative to a direction orthogonal to an extending direction of the control knob so that a pushing direction of the switch button is directed rearward and obliquely downward.

    PNG
    media_image2.png
    473
    690
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Mowatt with: the first portion extends obliquely rearward; 
	Re 2, Mowatt further discloses: the control knob has a predetermined knob length in the extending direction of the control knob, and an intersection of a central axis (shown below as ED) of the second portion of the control lever extending along the extending direction of the control knob and a central axis (shown below as MA) of the switch button extending along an extending direction of the switch button is located in the control knob (see below).

    PNG
    media_image3.png
    418
    518
    media_image3.png
    Greyscale

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowatt (EP 1,811,534) in view of Hanson (US 2007/0221010), as applied to Claim 1 above, in view of Diccion (US 2009/0139360).
Re 3, Mowatt in view of Hanson discloses the limitations of Claim 1 (see rejection above).
Mowatt further discloses: wherein a forward inclination angle of the pushing direction of the switch button is within a range between 1 degree and 45 degrees.
Mowatt clearly discloses a forward inclination angle, and thus one of ordinary skill in the art recognizes that the forward inclination angle must be at least 1 degree. Mowatt clearly discloses that the forward angle is less than 45 degrees as the slope of the surface along which the switch (14) is disposed is such that the forward inclination angle is less than 45 degrees. Mowatt is not provided with sufficient specificity such that one of ordinary skill in the art can clearly determine if the forward inclination angle is 5 degrees, 10 degrees, 20 degrees, etc. 
Therefore, Mowatt does not disclose: the forward inclination angle is between 20 degrees and 60 degrees.
Diccion teaches: the forward inclination angle (152) is between 20 degrees and 60 degrees (paragraph [0029]), for the purpose of preventing inadvertent contact by the operator (paragraph [0030]).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way. ---In the instant case, Mowatt contained a "base" device (the switch button having a forward inclination angle) upon which the claimed invention can be seen as an "improvement" by the inclusion of a specific forward inclination angle. Diccion contained a "comparable" device that has been improved in 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As noted above, Mowatt already discloses the general conditions of the claim in that Mowatt discloses a claimed range that overlaps or touches the claimed range. It has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided Mowatt, through routine optimization, with: the forward inclination angle is between 20 degrees and 60 degrees, as taught by Diccion, for the purpose of preventing inadvertent operation of the switch button, because it has prima facie case of obviousness exists when claimed ranges overlap or lie inside the ranges disclosed by the prior art.
Claims 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockyer (US 6,557,586) in view of Mowatt (EP 1,811,534) and Hanson (US 2007/0221010).
Regarding Claims 1, 4, Lockyer discloses: a control lever device (fig 3) of an industrial vehicle comprising: a control lever; and a control knob; the control lever being tiltable forward and rearward with respect to an operator of the industrial vehicle seated in the industrial vehicle [Claim 1]; wherein the control lever is a clamping control lever adapted to control a pair of - 9 -clamp arms for holding a load therebetween (column 8, lines 51-52) [Claim 4].
Lockyer does not disclose: the control lever comprising: a first portion that extends obliquely rearward; a second portion that is continuous with the first portion and extends rearward; and the control knob that is coupled to the second portion and has a switch button provided on a raised portion of an upper portion of the control knob, wherein the raised portion is provided at an intermediate position of the control knob and comprises an end face portion facing obliquely forward and upward, the switch button is provided in a center of the end face of the raised portion and is adapted to be pushable while the control lever is operated, and the switch button has a movement axis indicating a movable direction of the switch button, wherein the movement axis is 
Mowatt teaches: the control lever comprising: a first portion (shown below Claim 1 rejection as 1P); a second portion (shown below Claim 1 rejection as 2P) that is continuous with the first portion; and the control knob (12) that is coupled to the second portion and has a switch button (shown below Claim 1 rejection as SB, protruding from RP) provided on a raised portion (shown below Claim 1 rejection as RP) of an upper portion of the control knob, the control lever being tiltable forward and rearward with respect to an operator of the industrial vehicle seated in the industrial vehicle (paragraph [0013] describes lever which inherently is pivotable), wherein the raised portion is provided at an intermediate position of the control knob and comprises an end face portion (axial end face of RP from which SB extends), the switch button (SB) is provided in a center of the end face of the raised portion (fig 3) and is adapted to be pushable while the control lever is operated, and the switch button has a movement axis (axial center axis of SB) indicating a movable direction of the switch button.
Hanson teaches: the first portion (63A/63B/63C) extends obliquely rearward; the second portion (63D) extends horizontally rearward (fig 1 illustrates 60D being horizontal), for the purpose of maximizing the view zone of an operator (paragraph [0005]).
One of ordinary skill in the art recognizes that providing Lockyer with the switch button, as taught by Mowatt, and the control lever mounted in the manner taught by Hanson results in the limitation(s) (as shown in the Claim 1 rejection): the end face 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Lockyer with: the control lever comprising: a first portion that extends obliquely rearward; a second portion that is continuous with the first portion and extends rearward; and the control knob that is coupled to the second portion and has a switch button provided on a raised portion of an upper portion of the control knob, wherein the raised portion is provided at an intermediate position of the control knob and comprises an end face portion facing obliquely forward and upward, the switch button is provided in a center of the end face of the raised portion and is adapted to be pushable while the control lever is operated, and the switch button has a movement axis indicating a movable direction of the switch button, wherein the movement axis is inclined forward relative to a direction orthogonal to an extending direction of the control knob so that a pushing direction of the switch button is directed rearward and obliquely downward [Claim 1]; as taught by Mowatt and Hanson, for the purpose of providing a lever structure that includes an enable switch that prevents unintended operation of various controls and maximizes the view zone of an operator. 
	Regarding Claim 2, Lockyer in view of Mowatt and Hanson discloses: wherein the control lever includes a control lever body coupled with the control knob, the control knob has a predetermined knob length in the extending direction of the control knob, and an intersection of a central axis of the control lever body extending along the 
Response to Arguments
	In view of the newly added limitations “a raised portion” and “the raised portion is provided at an intermediate position of the control knob,” Takeuchi (US 6,164,415) has been replaced by Mowatt (EP 1,811,534), which renders Applicant’s arguments related to rejections involving Takeuchi moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/BRIAN J MCGOVERN/Examiner, Art Unit 3656      

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656